           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION
ANTONIO HARRELL                                               PLAINTIFF

v.                    No. 3:19-cv-144-DPM-PSH

MARTY BOYD, Sheriff,
Craighead County Detention Center;
T. RAYMOND, Assistant Jail Administrator,
Craighead County Detention Center;
STERLING, Officer, Craighead County
Detention Center; KEITH HARRELL,
Supervisor/Administrator, Craighead
County Detention Center; RAIN, Officer,
Craighead County Detention Center;
POTTER, Officer, Craighead County
Detention Center; and KEITH BOWERS,
Officer, Craighead County Detention Center                DEFENDANTS

                                ORDER
     1. Unopposed partial recommendation,         NQ   8, adopted. FED. R.
Civ. P. 72(b) (1983 addition to advisory committee notes). Harrell's
claims against Raymond, Harrell, Sterling, Potter, and Rain are
dismissed without prejudice for failure to state a claim.
     2. Harrell's mail is being returned. N 10. If Harrell does not
update his address by 16 October 2019, his remaining claims will be
dismissed without prejudice.   NQ   iT!; LOCAL RULE 5.5(c)(2).
So Ordered.
                 /c.
              D.P. Marshall Jr.
              United States District Judge

                      J,   -vethe4 c/9
